DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant's remarks filed 3/30/2021 have been fully considered but they are not persuasive.  Applicant’s remarks are more limiting than the claim recitations.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The Examiner notes that the claim recites “the second fastener tape body is fixed to the first fastener tape body by the fixing holding part.”  The Examiner notes that 811’ is fixed, by stitching, to 9’, and 9’ is fixed to 81’ due to the portion 91’ being inbetween the structures of 81’ and 811’.  The Examiner is interpreting that 811’ is fixed to 81’ by the portion 91’ to meet the claim as recited.  The Examiner’s position is that Ref. [405] under broadest reasonable interpretation meets the claims as currently recited.  Further interpretation is set forth below.
Election/Restrictions
Newly submitted claims 26 and 27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to a method of manufacturing by ultrasonic pressure welding.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Wang (U.S. PG Pub. 2016/0095405 A1 Fig. 8-9) [405].
Regarding Claim 1, Reference [405] discloses a fastener tape, comprising: a faster tape body including a first fastener tape part (81’), a second fastener tape part (811’), a bent part (bend) and a fixing holding part (9’, 91’), wherein the bent part connects the first fastener tape part and the second fastener tape part, and the first fastener tape part is disposed at a first side of the fastener tape body, the second fastener tape part is disposed at a second side of the fastener tape body opposite to the first side, and the second fastener tape body is fixed to the first fastener tape body by the fixing holding part, a plurality of fastener elements extending along a length direction of the fastener tape, wherein the plurality of fastener elements are fixed to the first side of the fastener tape body, a width dimension of the fixing holding part is 10% to 50% (Fig. 8) of a width dimension of the first fastener tape part of the fastener tape body.
Regarding Claim 2, Reference [405] discloses wherein the fixing holding part is adjacent to the bent part.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Hosokawa et al. (U.S. PG Pub. 10,863,801 B2) [801].
Claim 1, Reference [801] discloses a fastener tape, comprising: a faster tape body including a first fastener tape part (32a), a second fastener tape part (32c), a bent part (32b) and a fixing holding part (26 or bonding), wherein the bent part connects the first fastener tape part and the second fastener tape part, and the first fastener tape part is disposed at a first side of the fastener tape body, the second fastener tape part is disposed at a second side of the fastener tape body opposite to the first side, and the second fastener tape body is fixed to the first fastener tape body by the fixing holding part, a plurality of fastener elements extending along a length direction of the fastener tape, wherein the plurality of fastener elements are fixed to the first side of the fastener tape body, a width dimension of the fixing holding part is 10% to 50% of a width dimension of the first fastener tape part of the fastener tape body.
Regarding Claim 2, Reference [801] discloses wherein the fixing holding part is adjacent to the bent part.
Regarding Claim 3, Reference [801] discloses wherein the fixing holding part is a thermally welded structure (bonding).
Regarding Claim 4, Reference [801] discloses wherein the fixing holding part is a thermally welded structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang (U.S. PG Pub. 2016/0095405 A1 Fig. 8-9) [405].
Regarding Claim 1, Reference [405] discloses the claimed invention, but does not explicitly disclose a width dimension of the holding part is 10% to 50% of a width dimension of the first fastener tape part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width dimension 10% to 50% of the fastener tape part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 6, paragraph [0013], line 3, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 2, Reference [405] as modified above discloses wherein the fixing holding part is adjacent to the bent part.
Regarding Claim 3, Reference [405] as modified above discloses the claimed invention, but does not explicitly disclose wherein the fixing holding part is a thermally welded structure. 
The Examiner takes Official Notice that it is known to attach tape bodies by a thermal structure.  See U.S. PG Pub. 2002/0100148 A1.
It would have been obvious to one of ordinary skill in the art to have known that a tape structure can be attached by using thermal bonding as an alternate way off attaching instead of stitching.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by 
Regarding Claim 4, Reference [405] as modified above discloses the claimed invention, but does not explicitly disclose wherein the fixing holding part is a thermally welded structure. 
The Examiner takes Official Notice that it is known to attach tape bodies by a thermal structure.  See U.S. PG Pub. 2002/0100148 A1.
It would have been obvious to one of ordinary skill in the art to have known that a tape structure can be attached by using thermal bonding as an alternate way off attaching instead of stitching.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a fastener tape, does not depend on its method of production, i.e. thermally welded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. PG Pub. 2016/0095405 A1 Fig. 8-9) [405] in view of La Rocca et al. U.S. PG Pub. 2016/0255920 A1 [920].
Regarding Claim 24, Reference [405] discloses the claimed invention, but does not explicitly disclose wherein the fixing holding part comprises an adhesive layer disposed between the first fastener tape part and the second fastener tape part.
Nevertheless, Reference [920] discloses a resin film, adhesive layer 105.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the attachment of a stitch of Reference 
Regarding Claim 25, Reference [405] / [920] as modified above discloses wherein the fixing holding part comprises an adhesive layer disposed between the first fastener tape part and the second fastener tape part.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hosokawa et al. (U.S. PG Pub. 10,863,801 B2) [801].
Regarding Claim 1, Reference [801] discloses the claimed invention, but does not explicitly disclose a width dimension of the holding part is 10% to 50% of a width dimension of the first fastener tape part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width dimension 10% to 50% of the fastener tape part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 6, paragraph [0013], line 3, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 2, Reference [801] as modified above discloses wherein the fixing holding part is adjacent to the bent part.
Regarding Claim 3, Reference [801] as modified above discloses the claimed invention, but does not explicitly disclose wherein the fixing holding part is a thermally welded structure. 
The Examiner takes Official Notice that it is known to attach tape bodies by a thermal structure.  See U.S. PG Pub. 2002/0100148 A1.
It would have been obvious to one of ordinary skill in the art to have known that a tape structure can be attached by using thermal bonding as an alternate way off attaching instead of stitching.

Regarding Claim 4, Reference [801] as modified above discloses the claimed invention, but does not explicitly disclose wherein the fixing holding part is a thermally welded structure. 
The Examiner takes Official Notice that it is known to attach tape bodies by a thermal structure.  See U.S. PG Pub. 2002/0100148 A1.
It would have been obvious to one of ordinary skill in the art to have known that a tape structure can be attached by using thermal bonding as an alternate way off attaching instead of stitching.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a fastener tape, does not depend on its method of production, i.e. thermally welded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (U.S. PG Pub. 10,863,801 B2) [801] in view of La Rocca et al. U.S. PG Pub. 2016/0255920 A1 [920].
Regarding Claim 24, Reference [801] discloses the claimed invention, but does not explicitly disclose wherein the fixing holding part comprises an adhesive layer disposed between the first fastener tape part and the second fastener tape part.
Nevertheless, Reference [920] discloses a resin film, adhesive layer 105.

Regarding Claim 25, Reference [801] / [920] as modified above discloses wherein the fixing holding part comprises an adhesive layer disposed between the first fastener tape part and the second fastener tape part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677